DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered. 
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the Abstract contradicts the subject matter of newly amended independent claim 10. Amended claim 10 recites “wherein said polypeptide comprises at least one labeled amino acid that is not at an N-terminus of said polypeptide”.  However, the Abstract explicitly states that “[i]n one embodiment, the N-terminal amino acid is labeled with a first label” in line 4.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 10 – 28, 30 and 41 – 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 10, the new recitation “wherein said polypeptide comprises at least one labeled amino acid that is not at an N-terminus of said polypeptide” is not supported by the specification, and is therefore considered to be new matter. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion (see MPEP § 2173.05(i): Negative Limitations). Applicant cannot disclaim that which was not previously disclosed in the original disclosure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 – 28, 30 and 41 – 53 are rejected under 35 U.S.C. 103 as being unpatentable over Cargile et al. (WO 2010/065322 A1; “Cargile”) in view of  Peters et al. (US 2008/0242838 A1; “Peters”), Denmeade et al. (US 2010/0047170 A1; “Denmeade”) and Goodlett et al. (US 2002/0168682 A1; “Goodlett”).
Regarding claims 10, 41 and 53, Cargile teaches a method for analyzing a polypeptide (Abstract; ¶23), comprising:
(a)    providing said polypeptide (¶23) immobilized to a support (¶¶3 and 64 – 67)(the C-terminus of the polypeptide is bound to the solid support and the polypeptide comprises at least one labeled amino acid (e.g., an N-terminal amino acid; ¶¶65 and 66), and wherein  a subset but less than all amino acids  of said polypeptide are labeled (¶¶20 and 21));

(c)    subjecting said polypeptide to conditions sufficient to remove at least one amino acid from said polypeptide (¶¶13, 19, 49, 58, 69, 77 – 80 and 111); and
(d)    using at least one signal or said at least one signal change detected in (b) and (ii) said at least one amino acid removed in  (c) to identify at least one labeled amino acid or a portion of a sequence of said polypeptide (¶¶10, 12, 13, 50, 66 and 77 – 80).
Cargile does not specifically teach wherein said polypeptide comprises at least one labeled amino acid that is not at an N-terminus of said polypeptide (e.g., lysine). This labeled amino acid can be interpreted as being a labeled internal amino acid of said polypeptide, such as a lysine or cysteine amino acid.
Cargile does teach that “[t]he method herein described may be complemented with other methods of determining the N-terminal amino acids or other methods of determining the sequence of a polypeptide, concurrently or subsequently with the methods herein described (emphasis added)” (¶62). Cargile further teaches that mass spectrometry detection and analysis can be included with the disclosed method (¶62).
Peters teaches multifunctional labels used in proteomic studies where lysine residues in polypeptides are labeled and detected (e.g., ¶¶6, 113, 114 and 145; figure 8).
Denmeade additionally teaches that peptides can be labeled via an internal amino acid comprising a lysine (e.g., ¶150).
Goodlett further teaches that polypeptide sequencing can include labeling a polypeptide only at an internal amino acid residue (¶68).
prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   The Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Furthermore, the Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art  (see MPEP § 2143, E.). Therefore, it KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 11, Cargile teaches the method of claim 10, wherein said at least one amino acid is removed from an N-terminus of said polypeptide (¶¶13, 19, 49, 58, 69, 77 – 80 and 111).
Regarding claim 12, Cargile, Goodlett, Peters and Denmeade teach the method of claim 10, wherein, subsequent to (c), said labeled internal amino acid becomes a labeled terminal amino acid. As indicated above for the rejection of claim 11, the N-terminal amino acid can be removed, thus any labeled internal amino acid next to the preceding N-terminal acid would then become the next labeled terminal amino acid.
Regarding claim 13, Cargile, Goodlett, Peters and Denmeade teach the method of claim 10, wherein said at least one labeled internal amino acid is from a plurality of labeled amino acids, and wherein said at least one signal or signal change comprises a collective signal from said subset. The labeling of multiple internal amino acids in the polypeptide would logically result in a single or collective signal from said plurality of labeled internal amino acids.

Regarding claim 15, Cargile and Peters teach the method of claim 14, wherein said different labels generate different signals (e.g., different isotopic labels; Peters: ¶114).
Regarding claim 16, Cargile, Peters and Denmeade teach the method of claim 10, wherein said at least one labeled internal amino acid comprises one or more members selected from the group consisting of lysine (Peters: e.g., ¶¶6, 113, 114 and 145; Denmeade: ¶150), glutamate, and aspartate.
Regarding claim 17, Cargile, Peters and Denmeade teach the method of claim 10, wherein said at least one labeled internal amino acid comprises an amino acid having a label covalently attached thereto, which label generates said at least one signal (Peters: e.g., ¶¶6, 113, 114 and 145; Denmeade: ¶150),
Regarding claim 18, Cargile, Peters and Denmeade teach the method of claim 10, wherein said at least one labeled internal amino acid comprises an amino acid having a dye coupled thereto, which dye generates said at least one signal (Peters: ¶¶71 and 141; Denmeade: e.g., FRET energy transfer dyes; ¶150).
Regarding claim 19, Cargile, Peters and Denmeade teach the method of claim 10, wherein said at least one signal or signal change is an optical signal (e.g., via the use of dye labels (Peters: ¶¶71 and 141; Denmeade: e.g., FRET energy transfer dyes; ¶150)).
Regarding claim 20, Cargile and Peters teach the method of claim 10, wherein said at least one signal or signal change comprises a plurality of signals of different intensities (e.g., via 
Regarding claim 21, Cargile, Peters and Denmeade teach the method of claim 10, wherein said at least one signal or signal change comprises a plurality of signals of different frequencies or frequency ranges (e.g., via the use of a group of FRET dyes (Cargile: ¶71); Peters: ¶114; Denmeade: ¶150). 
Regarding claim 22, Cargile teaches the method of claim 10, wherein said at least one amino acid is removed from said polypeptide by a degradation reaction  (¶¶3 and 60).
Regarding claim 23, Cargile teaches the method of claim 22, wherein said degradation reaction is Edman degradation (¶¶3 and 60).
Regarding claim 24, Cargile teaches the method of claim 10, wherein said polypeptide is a protein (¶23). 
Regarding claim 25, Cargile teaches the method of claim 10, wherein said polypeptide is a portion of a protein (¶23).
Regarding claim 26, Cargile teaches the method of claim 10, wherein said at least one signal is detected with an optical detector having single-molecule sensitivity (¶50).
Regarding claim 27, Cargile teaches the method of claim 10, further comprising processing said at least said portion of said sequence against a reference sequence to identify a polypeptide or a protein from which polypeptide is derived (¶72).
Regarding claim 28, Cargile teaches the method of claim 10, further comprising, subsequent to (c), (i) identifying said at least said portion of said sequence of said polypeptide to identify said polypeptide, and (ii) using said polypeptide identified in (i) to quantify said polypeptide or a protein from which polypeptide was derived (¶72).

Regarding claim 42, Cargile teaches the method of claim 10, further comprising processing said at least said portion of said sequence against a reference sequence to identify a polypeptide or a protein from which polypeptide is derived, which would implicitly identify an unlabeled amino acid of said polypeptide (¶72).
Regarding claim 43, Cargile teaches the method of claim 10, wherein said at least one amino acid removed in (c) comprises said at least one labeled amino acid (¶¶13, 19, 49, 58, 69, 77 – 80 and 111).
Regarding claim 44, Cargile teaches the method of claim 43, wherein said at least one signal or signal change, or decrease in intensity of the signal or signal change, is detected with an optical detector having single-molecule sensitivity (¶50).
Regarding claim 45, Cargile teaches the method of claim 10, further comprising, subsequent to (d), (i) identifying said at least said portion of said sequence of said polypeptide to identify said polypeptide, and (ii) using said polypeptide identified in (i) to quantify said polypeptide or a protein (e.g., calculating a number of amino acids removed from said polypeptide) from which polypeptide was derived (¶72).
Regarding claim 46, both Peters and Denmeade teach labels that do not comprise antibodies (e.g., isotopic labels (Peters: ¶114) or FRET dyes (Denmeade:¶150)).

Regarding claim 48, Cargile, Peters and Denmeade teach the method of claim 46, wherein said at least one label comprises a dye coupled thereto, which dye generates said at least one signal  or at least one signal change (Peters: e.g., ¶¶6, 113, 114, 141 and 145; Denmeade: ¶150).
Regarding claim 49, Cargile teaches that the method can be applied to a heterogeneous mixture of polypeptides (¶¶56, 70, 73, 82 and 83; figures 1 and 3).
Regarding claim 50, Cargile teaches the method of claim 49, wherein said at least one signal or signal change is detected with an optical detector having single-molecule sensitivity (¶50).
Regarding claim 51, Cargile teaches the method of claim 49, further comprising processing said at least said portion of said sequence against a reference sequence to identify a polypeptide or a protein from which polypeptide is derived, which would implicitly identify an unlabeled amino acid of said polypeptide (¶72).
Regarding claim 52, Cargile teaches the method of claim 49, further comprising, subsequent to (d), (i) identifying said at least said portion of said sequence of said polypeptide to identify said polypeptide, and (ii) using said polypeptide identified in (i) to quantify said polypeptide or a protein from which polypeptide was derived (¶72).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796